PER CURIAM: *
Appealing the Judgment in a Criminal Case, Jose Maria Echavarria-Espinoza raises arguments that are foreclosed by United States v. Garcia-Mendez, 420 F.3d 454, 457 (5th Cir.2005), which held that a conviction under Tex. Penal Code Ann. § 30.02(a)(1) for burglary of a habitation is a crime of violence for purposes of U.S.S.G. § 2L1.2 because it is equivalent to the enumerated offense of burglary of a dwelling and United States v. Cardenas-*397Cardenas, 548 F.3d 731 (5th Cir.2008), which held that James v. United States, 550 U.S. 192, 127 S.Ct. 1586, 167 L.Ed.2d 532 (2007) does not undermine our conclusions in Garcia-Mendez. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.